        Case 2:21-cv-01267-GGG-DMD Document 1 Filed 06/30/21 Page 1 of 5




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA


CORNELIUS TOWNER, PETER LOFTON,                   :   CIVL ACTION NO.: 2:21-cv-1267
AND GORDON OWENS, JR.
                                                  :   JUDGE:
VERSUS

ENTERPRISE OFFSHORE DRILLING LLC                  : MAGISTRATE JUDGE

                                       COMPLAINT

        Cornelius Towner, Peter Lofton and Gordon Owens, Jr., through Counsel,

individually and collectively, assert the cause(s) of action hereafter stated:

   1)     Cornelius Towner is an adult resident of Scott County, Mississippi, residing at

          228 Old Highway 80, Forest, Mississippi 39074.

   2)     Peter Lofton is an adult resident of Rapides Parish, Louisiana, residing at 301

          W. Dem Drive, Alexandria, Louisiana 71303.

   3)     Gordon Owens, Jr. is an adult resident of Natchitoches Parish, Louisiana,

          residing at 209 Martin Drive, Natchitoches, Louisiana 71457.

   4)     Enterprise Offshore Drilling, LLC (hereinafter Enterprise), is a corporation

          qualified to do business in Louisiana and organized under the laws of Texas.

   5)    Enterprise may be served with process, by service upon its registered agent,

          Capitol Corporate Services, Inc., at 8550 Plaza Building II, Ste. 305, Baton

          Rouge, Louisiana 70809.

   6)    This Court has jurisdiction to hear/decide this matter pursuant to 28 U.S.C.

          §1331 and 28 U.S.C. §1343.
           Case 2:21-cv-01267-GGG-DMD Document 1 Filed 06/30/21 Page 2 of 5




      7)     This cause of action arises under Title VII of the Civil Rights Act of 1964, as

             amended by the Civil Rights Act of 1991.                 This Court has supplemental

             jurisdiction to hear/decide Plaintiffs’ state law claims, here stated.

      8)     Plaintiffs, Cornelius Towner, Peter Lofton, and Gordon Owens, Jr., are African-

             Americans.

      9)    At relevant times here, Plaintiffs, Cornelius Towner, Peter Lofton and Gordon

             Owens, Jr., were employed by Enterprise, on an offshore drilling rig, located in

             the Eastern District of Louisiana, in the Gulf of Mexico.

      10) Plaintiffs, Cornelius Towner, Peter Lofton, and Gordon Owens, Jr., during their

             employment with Enterprise, were routinely and systematically subjected to

             discrimination, harassment and intimidation, based on their race, by Enterprise

             employed, white, co-workers.             Further, these acts occurred within the

             applicable prescriptive periods/statutes of limitation for the causes of action set

             forth herein.

      11) Enterprise’s supervisory/managerial level employees were aware of, condoned

             and participated in racially discriminatory conduct that occurred in the presence

             of Plaintiffs and, in addition, was frequently directed toward Plaintiffs.

      12) Some, but not all, examples of such discrimination, harassment and

             intimidation, included the use of the racially derogatory term “n*****”1 in the

             presence of Plaintiffs and referring to Plaintiffs as “n*****s” and “boys”.

      13) Another example: Plaintiffs were called upon to attend an Enterprise arranged

             meeting at which a movie that was blatantly demeaning and derogatory toward



1   The actual words used, likely known to the court, have been obscured for the sake of decorum.

                                                     2
      Case 2:21-cv-01267-GGG-DMD Document 1 Filed 06/30/21 Page 3 of 5




        persons who were African-Americans, was shown to Enterprise employees –

        including Enterprise supervisory employees.

   14) A “hangman’s” noose, a symbol of racial hatred, was placed on one of the

        Plaintiff’s locker door, by an Enterprise employee.

   15) White Enterprise employees engaged in schemes devised to falsely cast

        Plaintiffs as workers who violated company safety rules, who failed to perform

        assignments properly, in order to attempt to adversely affect Plaintiffs’ job

        performance/status – in order to prevent Plaintiffs from being eligible for

        promotion – in order to secure Plaintiffs’ termination and replacement by white

        employees.

   16) The Plaintiffs complained to Enterprise supervisors about such discrimination,

        harassment and intimidation.

   17) Enterprise     failed   to   take   any   remedial     action   to   eliminate   this

        persuasive/ongoing discriminatory conduct.

   18) Plaintiff, Cornelius Towner was discharged from his position at Enterprise as a

        result of retaliation and race.

   19) Enterprise’s racially based conduct occurred in direct violation of Title VII of the

        Civil Rights Act of 1964, as well as Louisiana State Law.

                                     Prayer for Relief

      Plaintiffs, Cornelius Towner, Peter Lofton, and Gordon Owens, Jr., each seek

recovery for actual, compensatory, special, and punitive damages, in an amount to be

determined by a jury in this case, as well as reasonable attorney’s fees.




                                            3
     Case 2:21-cv-01267-GGG-DMD Document 1 Filed 06/30/21 Page 4 of 5




WHEREFORE PREMISES CONSIDERED, Plaintiffs ask this Court to:

  1) Assume jurisdiction over this action;

  2) Declare that Enterprise’s racially discriminatory conduct directed toward Plaintiffs

     and occurring in Plaintiffs’ presence during Plaintiffs’ employment be in violation

     of Plaintiffs’ civil rights;

  3) Empanel a jury to award Plaintiffs compensatory damages, including, but not

     limited to, pecuniary and non-pecuniary losses sustained by Plaintiffs, emotional

     distress, suffering, humiliation, inconvenience, mental anguish, loss of enjoyment

     of life, and other non-pecuniary losses;

  4) Instruct such jury to award Plaintiffs pre-judgment and post-judgment interest at

     the highest lawful rate;

  5) Instruct such jury to award Plaintiffs punitive damages, sufficient in amount to

     deter Enterprise from permitting the type of conduct to which Plaintiffs were

     subjected from again occurring at its workplace;

  6) Award Plaintiffs their costs of litigation, including reasonable attorney’s fees and

     expenses;

  7) Plaintiffs request all other relief available under the law and equity and such relief

     as this Court deems necessary and proper.

                                         Jury Demand

     The Plaintiffs hereby demand a trial by jury.




                                             4
Case 2:21-cv-01267-GGG-DMD Document 1 Filed 06/30/21 Page 5 of 5




                 RESPECTFULLY SUBMITTED this 30th day of June 2021.


                 /s/ J. Neale deGravelles
                 J. Neale deGravelles (29143)
                 deGravelles & Palmintier, L.L.P.
                 618 Main Street │Baton Rouge, LA 70801
                 Phone: 225-344-3735 │Fax: 225-408-5339
                 ndegravelles@dplawla.com


                 -AND-

                 Frank Thackston, Jr., MSB# 8058
                 Heath S. Douglas, MSB# 102313
                 Lake Tindall, LLP
                 P. O. Box 918
                 127 S. Poplar Street (38701)
                 Greenville, MS 38702-0918
                 Telephone: 662-378-2121
                 Facsimile: 662-378-2183
                 Email: fthackston@ltindall.com
                 Email: hdouglas@ltindall.com
                 Pro Hac Vice Application To Be Filed




                               5
